Citation Nr: 1548557	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-19 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss prior to March 24, 2014, and a rating in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel









INTRODUCTION

The Veteran served on active duty from December 1972 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA). 

That rating decision granted service connection for bilateral hearing loss and assigned an initial noncompensable rating from January 2012.  The Veteran filed a notice of disagreement with that initial rating.  In an April 2014 rating decision, the RO increased the rating to 10 percent from March 24, 2014.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that the Veteran's claim for service connection for tinnitus was denied in a January 2015 rating decision.  As the Veteran has not filed a notice of disagreement with that rating decision, the Board has no jurisdiction of that issue.


FINDINGS OF FACT

1.  Prior to March 24, 2014, the Veteran's hearing loss was manifested by no worse than level II hearing in each ear.

2.  Since March 24, 2014, the Veteran's hearing loss has been manifested by no worse than level V hearing in the right ear and level IV in the left ear.




CONCLUSIONS OF LAW

1.  Prior to March 24, 2014, the criteria for an initial compensable disability rating for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  Since March 24, 2014, the criteria for a disability rating in excess of 10 percent for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  The Veteran submitted private treatment records.  There is no indication that relevant VA treatment records pertinent to the hearing loss claim exist.  The Veteran was provided VA medical examinations in May 2012 and March 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanation.  

The Board notes that on his VA Form 9 received in May 2014 the Veteran noted that his "hearing continues to get worse" and that he feels he is entitled to "some level of disability compensation."  It appears that the Veteran may have been unaware that the April 2014 rating decision had granted a 10 percent rating for hearing loss.  A VA examination to assess hearing loss had been conducted in March 2014, only two months before the May 2014 statement from the Veteran, and provided the basis for the grant of the 10 percent rating; thus, the Board finds that another examination is not warranted.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the RO has already established a staged rating.

The Veteran contends that he is entitled to a higher initial disability rating for his bilateral hearing loss.  Hearing loss is rated under Diagnostic Code 6100.  The assigned evaluations for hearing loss are determined by mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.

On VA audiological examination in May 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
60
55
50
LEFT

35
70
65
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 94 percent in the left ear.  The examiner noted bilateral sensorineural hearing loss.  

Applying the results from the March 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level II hearing loss in the left ear.  When both ears have Level II hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

On VA examination on March 25, 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
70
70
65
LEFT

35
75
80
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 80 percent in the left ear.

Applying the results from the March 2014 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level IV hearing loss in the left ear.  The Board notes that the right ear audiological findings also reveal in an exceptional pattern of hearing impairment in the right ear, with the puretone threshold of 30 decibels at 1000 Hertz, and 70 decibels at 2000 Hertz.  Thus, consideration under 38 C.F.R. § 4.86(b) is required for the right ear.  Applying the puretone average of 59 to Table VIA results in Level IV hearing loss, which must be elevated to Level V.  The left ear does not meet the criteria for consideration under 38 C.F.R. § 4.86.  

When one ear has Level V hearing loss and the other ear has Level IV hearing loss, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  The Board finds that it was factually ascertainable that an increase in severity of the Veteran's hearing loss occurred at the time of the March 2014 VA examination.  Thus, the 10 percent rating reflected by the examination results is not warranted for an earlier time period.

The Veteran submitted private audiogram results dated in February 2012 and August 2013.  These results are not completely adequate for VA ratings purposes; however, the findings appear to be in line with the VA examination results upon which the Veteran's hearing loss has been rated.

After a review of the record, the Board finds that the evidence for the period since March 24, 2014, reveals a hearing impairment consistent with no more than a 10 percent rating.  The assigned 10 percent disability evaluation based on the Veteran's average pure tone thresholds and speech recognition scores from the March 2014 VA examination is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  The evaluation of hearing loss is predicated upon the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 349.   In the absence of any additional evidence showing a more severe hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a higher evaluation for this period.  Accordingly, a disability rating in excess of 10 percent for the period since March 24, 2014, is denied.  (In this regard, the Board notes that while the VA examination was conducted on March 25, 2014, the RO assigned an effective date of March 24, 2014 based on the examination results; while this appears to be in error, the extra day of the 10 percent rating has no practical effect and there is no prejudice to the Veteran.)

The above determination is based upon consideration of applicable rating provisions.  The VA examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the examiners that he has difficulty hearing phone calls, hearing his wife, and understanding speech with background noise.  He also was noted to keep the television too loud for others.  The effects do not show an unusual disability picture such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms of his disability have been accurately reflected by the schedular criteria.  The effects arise due to the underlying hearing impairment contemplated by the ratings.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected hearing loss disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, the Board finds that the claim for a compensable disability rating for hearing loss prior to March 24, 2014, and claim for a disability rating for hearing loss in excess of 10 percent thereafter is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, this doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable disability rating for service-connected bilateral hearing loss prior to March 24, 2014, and a rating in excess of 10 percent thereafter, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


